Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15 and 20 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 12-16) filed on 04/14/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 04/14/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving, at the first user device in response to performing the check-in, a plurality of messages from a plurality of user devices of a plurality of users at the particular event that have previously checked-in to the particular event, wherein each message of the plurality of messages comprises a status for a different user of the plurality of users at the particular event;
	determining a location of each of the plurality of user devices based on signaling characteristics associated with receiving each message of the plurality of messages;
	capturing a continuous live feed of an area falling within a field-of- view of a camera of the first user device; and
	providing an augmented reality presentation on a display of the first user device, wherein providing the augmented reality presentation comprises presenting the continuous live of a feed from the camera on the display and a visual indicator;
corresponding to the status of a second user of the plurality of users over a continuously updated image of the second user in the continuous live feed presented on the display.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 15, In addition to Applicant’s remarks and amendments filed on 04/14/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receive a plurality of messages from the plurality of user devices that have previously checked-in to the particular event in response to performing the check-in, wherein each message of the plurality of messages comprises a status for a different user of the plurality of users at the particular event; 
	determine a location of each of the plurality of user devices based on signaling characteristics associated with receiving each message of the plurality of messages;
	capture a continuous live feed of an area falling within a field-of-view of the camera; and 
	providing an augmented reality presentation on the display, wherein providing the augmented reality presentation comprises presenting the continuous live feed from the camera on the display and a visual indicator corresponding to the status of a second user of the plurality of users over a continuously updated image of the second user in the continuous live feed presented
on the display.”, in conjunction with other claim elements as recited in claim 15.
	Regarding claim 20, In addition to Applicant’s remarks and amendments filed on 04/14/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receive a plurality of messages from a plurality of user devices of a plurality of users at the particular event that have previously checked-in to the particular event in response to performing the check-in with the first user device, wherein each message of the plurality of messages comprises a status for a different user of the plurality of users at the particular event;
	determine a location of each of the plurality of user devices based on signaling characteristics associated with receiving each message of the plurality of messages;
	capture a continuous live feed of an area falling within a field-of-view of a camera of the first user device; and
	provide an augmented reality presentation on a display of the first user device, wherein providing the augmented reality presentation comprises presenting the continuous live of a feed from the camera on the display and a visual indicator corresponding to the status of a second user of the plurality of users over a continuously updated image of the second user in the continuous live feed presented on the display.”, in conjunction with other claim elements as recited in claim 20.
Claims 2-14 and 16-19 are allowable based on their dependency on claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645